IN THE SUPREME COURT, STATE OF WYOMING

                                      2016 WY 39

                                                               October Term, A.D. 2015

                                                                    March 30, 2016

JOSE D. OLIVERES,

Appellant
(Defendant),

v.                                                 S-15-0275

THE STATE OF WYOMING,

Appellee
(Plaintiff).


     ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered an unconditional guilty plea to one count of sexual
abuse of a minor in the first degree. Wyo. Stat. Ann. § 6-2-314(a)(iii). The district court
imposed a sentence of 15 to 35 years. Appellant filed this appeal to challenge the district
court’s May 15, 2015, “Judgment Upon Plea of Guilty” and its September 14, 2015,
“Sentence.”

[¶2] On January 25, 2016, Appellant’s court-appointed appellate counsel filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). On January 26, this Court entered an
“Order Granting Motion for Extension of Time to File Pro Se Brief.” This Court ordered
that, on or before March 14, 2016, Appellant “may file with this Court a pro se brief
specifying the issues he would like this Court to consider in this appeal.” This Court also
provided notice that, after the time for filing a pro se brief expired, this Court would
“make its ruling on counsel’s motion to withdraw and, if appropriate, make a final
decision on this appeal.” This Court notes that Appellant has not filed a pro se brief or
other pleading in the time allotted.
[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s “Judgment Upon Plea of Guilty” and “Sentence” should
be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Jose D. Oliveres, is hereby permitted to withdraw as counsel of record for
Appellant; and it is further

[¶5] ORDERED that the district court’s May 15, 2015, “Judgment Upon Plea of
Guilty” and its September 14, 2015, “Sentence” be, and the same hereby are, affirmed.

[¶6]   DATED this 30th day of March, 2016.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice